Reese, J.
delivered the opinion of the court.
This is an action of debt brought upon an instrument, which, as to Oldham, is a promissory note, and as to Bailey, is a bill single; that is, Bailey annexes his seal and Oldham does not. The declaration contains three counts; the first, describing the instrument as a promissory note; the second, as a writing obligatory, and the third, as a paper writing, which it sets forth in all its words and figures. The defendants demurred, and the Circuit Court overruled the demurrer. This we are satisfied was correct; for whatever misdescription of the instrument may have existed in the first and second counts, the third count describes it correctly. The contract and liability of the defendants was joint, and they can be jointly sued thereon, although one of them creates against himself evidence of a higher and more enduring character, than does the other. The simple contract of the one, does not merge in such a case, in the obligation of the other. Each continues liable to the plaintiff, and the paper writing is the common vinculum which makes that liability a-joint one.
Let, therefore, the judgment of the Circuit Court be affirmed.